



EXHIBIT 10.1


TERMINATION AGREEMENT


This TERMINATION AGREEMENT is made and entered into as of May 13, 2009 (this
“Agreement”) by and between James Bobo, David Bobo, Ball Ground Recycling, LLC,
Wood-Tech, LLC, Bobo Grinding Equipment, LLC, Georgia National Trucking, LLC,
BGR Trucking, LLC, Bobo Grinding, Inc., BG Land, LLC, and Prime Management, LLC
(collectively, the “Bobo Entities”), and Global Energy Holding Group, Inc., a
Georgia corporation (“Global”).


BACKGROUND STATEMENT


The Bobo Entities and Global entered into that certain Equity Interest Purchase
Agreement dated as of January 28, 2009 (the “EIPA”) pursuant to which certain
equity interests in the Bobo Entities were to be sold to and purchased by Global
in a closing anticipated to occur in February 2009.  The EIPA has been kept in
full force and effect by the agreement of all the parties as the parties sought
to meet the conditions for closing.  The transactions contemplated by the EIPA
have not been consummated and all parties to the EIPA now wish to terminate the
EIPA.  Accordingly, the parties are entering into this Agreement to provide for
the formal   termination of the EIPA and to release each other from any further
obligations under the EIPA except as expressly provided for herein.


STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of their mutual undertakings and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the Bobo Entities and Global, intending to be legally bound,
hereby agree as follows:


1. Termination of the EIPA.  The Bobo Entities and Global hereby agree to the
termination of the EIPA, effective as of the Effective Time.

 
2. Effective Time.  The termination of the EIPA shall be effective as of May 13,
2009 (the “Effective Time”).

 
3. Fees Owed to Wood-Tech, LLC.  Global agrees to pay Wood-Tech, LLC
(“Wood-Tech”) the sum of Two Hundred Eighty Thousand Dollars ($280,000) (the
“Fee”) which is the aggregate of: (i) legal fees incurred by Wood-Tech in
contemplation of the closing of the EIPA; and (ii) fees incurred by Wood-Tech
for a financial audit of certain of the Bobo Entities in contemplation of the
closing of the EIPA.  The Fee shall be due and payable by Global to Wood-Tech
immediately upon the closing of the sale of any asset of Global resulting in net
proceeds paid at such closing to Global in the amount of at least One Million
Dollars ($1,000,000).  Should Wood-Tech be able to negotiate for lower payments
for such legal/audit fees, the Fee shall be reduced to such lower amount.  

 
4. Security Interest in Augusta Facility. The payment of the Fee shall be
secured by a continuing security interest which Global will cause its
subsidiary, Augusta Biofuels, LLC, to grant and affirm to Wood-Tech with respect
to its facility at 1736 Lovers Lane; Augusta/Richmond County, Georgia, including
the real property interests, the buildings and improvements, and tangible assets
thereon (the “Collateral”), from and after the date hereof until the Fee has
been re-paid in full. At any time and from time to time, at the request of the
Bobo Entities, the parties shall promptly and duly execute and deliver, and have
recorded, such further documents as the Bobo Entities may reasonably request to
further preserve, establish, or enforce its rights in the Collateral, including
advance authorization to file a UCC-1 financing statement.  If the Fee is not
paid when due, the Bobo Entities may exercise in respect of the Collateral all
of the rights and remedies of a secured party under applicable law.

 
5. Sale of Certain Machinery, Equipment and Fixtures.   Wood-Tech acknowledges
that Global is attempting to sell certain machinery, equipment, fixtures and
parcels of the land that are part of the Collateral.  Wood-Tech agrees that in
the event Global wishes to effect such a sale, Wood-Tech will release its
security interest in such machinery, equipment, fixtures and/or parcels of land
to accommodate such  sale.  Moreover, Wood-Tech agrees that it will not make a
claim on the proceeds of any such sale unless the net proceeds to Global exceed
the $1,000,000 amount provided in Paragraph 3 above.

 
 
 

--------------------------------------------------------------------------------

 
 
6. Mortgage of the Collateral.  Wood-Tech further acknowledges that Global is
attempting to obtain a loan which loan will be secured by a security interest in
the Collateral.    Wood-Tech agrees that in the event Global wishes to obtain
such a loan, Wood-Tech will release its security interest in the Collateral to
accommodate the loan.  In such event, Global shall pay Wood-Tech ten percent
(10%) of the net proceeds of the loan toward the Fee in exchange for the release
of the Wood-Tech security interest in the Collateral.  Any remaining balance of
the Fee shall be paid in accordance with Paragraph 3 above upon the sale of an
asset by Global.

 
7. Release.  The Bobo Entities, on behalf of themselves and their affiliates,
partners, members, managers, directors, officers, shareholders, successors and
assigns, on the one hand, and Global, on behalf of itself and its affiliates,
directors, officers, shareholders, successors and assigns, on the other hand,
each does hereby forever release and discharge the other from any and all other
liabilities, obligations, claims and causes of action (whether at law or in
equity) that such party now has or hereafter claims to have against the other
arising out of or in connection with the EIPA; provided, however, that nothing
in this Section 5 waives, releases or restricts in any manner whatsoever any
rights or obligations of a party under this Agreement.  

 
8. Headings.  The headings used in this Agreement are for reference purposes
only and shall not be deemed to limit or affect in any way the meaning or
interpretation of any of the terms and provisions herein.

 
9. Governing Law.  This Agreement is executed and delivered in the State of
Georgia, and all laws or rules of construction of such State shall govern the
rights of the parties hereto and the interpretation of the provisions of this
Agreement.

 
10. Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which shall together be deemed an original, but the
several counterparts shall together constitute but one and the same instrument.

 
11. Severability.  If any one or more of the covenants, agreements, provisions
or terms of this Agreement shall be held contrary to any express provision of
law or contrary to the policy of express law, or against public policy, or shall
for any reason whatsoever be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or the
rights of the parties hereto.

 
12. Entire Agreement; Amendment; Waiver.  This Agreement represents the entire
understanding and agreement between the parties with respect to the subject
matter hereof and shall supersede any prior agreements and understandings
between the parties with respect to that subject matter.  This Agreement may not
be amended or modified except by a written instrument executed by the
parties.  The granting of any waiver with respect to any failure to comply with
any provision of this Agreement shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure to comply with any provisions
of this Agreement.

 
13. Further Undertakings.  Each party shall, in good faith and in a timely
manner, shall use its or his  respective commercially reasonable efforts to take
or cause to be taken all appropriate actions, and execute, deliver and
acknowledge such other documents as may be required to carry out the provisions
of this Termination Agreement.
 


[Signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
           
IN WITNESS WHEREOF, the Bobo Entities and Global have caused this Termination
Agreement to be executed as of the day and year first above written.
 

 
JAMES BOBO
         
 
By:
/s/ James Bobo          

DAVID BOBO
         
 
By:
/s/ David Bobo          

BALL GROUND RECYCLING, INC.
         
 
By:
/s/ James Bobo             Title:       

 
WOOD-TECH, LLC
         
 
By:
/s/ James Bobo             Title:     

 
BOBO GRINDING EQUIPMENT, LLC
         
 
By:
/s/ James Bobo             Title:       

GEORGIA NATIONAL TRUCKING, LLC
         
 
By:
/s/ James Bobo             Title:     

              
BGR TRUCKING, LLC
         
 
By:
/s/ James Bobo             Title:     

                                    
BOBO GRINDING, INC.
         
 
By:
/s/ James Bobo             Title:     

 
BG LAND, LLC
         
 
By:
/s/ James Bobo             Title:     

 
PRIME MANAGEMENT, LLC
         
 
By:
/s/ James Bobo             Title:     

 
GLOBAL ENERGY HOLDING GROUP, INC.
         
 
By:
/s/ Mike Ellis             Title:  EVP  


 

